O’NIELL, J.
The defendant was prosecuted on an affidavit charging him with violating sections 3 and 8 of Ordinance No. 2512 O. C. S. of the city of New Orleans, by failing to have his dwelling in the condition required by the ordinance to make it ratproof. He filed a demurrer to the affidavit, or a motion to quash and dismiss the charge against him, on the ground that the appointment of the judge of the recorder’s court, by the commission council of New Orleans, was made pursuant to section 12 of Act No. 159 of 1912, and that that section of the statute was null because it violated article No. 319 of the Constitution of this state. The motion was overruled, and it is recited in the record that the defendant’s counsel excepted to the ruling; but no formal bill of exceptions was signed. The defendant then filed a demurrer to the affidavit. The demurrer was overruled, and it is recited in the record that the defendant’s counsel excepted to the ruling; but no formal bill of exceptions, was signed. The defendant then filed a plea of not guilty, and was tried and convicted and sentenced to pay a fine of $25, or serve 30 days in the parish prison. He has appealed from the verdict and sentence.
The demurrers filed in this case are exact copies of the demurrers which were filed by the defendants in the cases entitled City of New Orleans v. Beck, 71 South. 883, ante, p. 595 (No. 21,857), and City of New Orleans v. Mangiarisina, 71 South. 886, ante, p. 605 (No. 21,879), which were recently decided. Every contention made and argument advanced by the defendant in this case was decided contrary to his contentions in the two cases cited; and, if the issues decided there were properly presented in this appeal, we would affirm the verdict and sentence on the authority of the two decisions so recently rendered. The record in this case, however, does not contain a bill of exception nor an assignment of errors.
For the reasons assigned, the conviction and sentence appealed from are affirmed.